rit of II lwjs ( orpus l)eiuied, ()pinin      ssiitil   ovcinhvr 16, 2012




                                               In The
                                     itiut1A1.’t’cn1S
                                               Lit
                         .Ftft1i Jitrirt nt LXd at                   ilta5
                                       No. 05-12-0155S-CV


                              IN RE DAVII) MCCREARY, Relator


                  Original Proceeding froni the 301st Judicial I)istrict              Court
                                    Collin County, Texas
                            Trial Court Cause No. 301—52567—2011


                              MEMORANDUM OPINION
                            Before .lustices l3rides, Lana. and Fillmore
                                    Opinion by Justice Fillmore

       Relator contends the trial judge erred in holding him in contempt and ordering him to he

incarcerated. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record hcthre us, we conclude relator has not shown he is entitled to the relief

requested. Accordingly. we DENY relators petition for writ of habeas corpus. See TEx. R. App.

P.52.8(a); Lv purte Burnett, 600 SW.2d 252. 254 (Tex. 1980) (orig. proceeding).

                                                                      .   .........




                                                        ROBERT M. FILl MORE
                                                        JUSTICE